


Exhibit 10.10

 

[g23382ku01i001.jpg]

Ameriprise Financial, Inc.

2007 Long-Term Incentive Award Program Guide

 

This Guide is available on Inside and is for awards granted in January 2007 and
forward.

 

 

 

THIS DOCUMENT IS PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE

What’s next

BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933.

 

 

 

May 2007

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Long-Term Incentive Award Program Guide
Information regarding awards granted beginning January 1, 2007.

 

Long-Term Incentive Award Program

1

LTIA Program Overview

 

Substitution Awards

 

 

 

Ameriprise Financial 2005 Incentive Compensation Plan

2

 

 

Stock-Based Award Types

3

 

 

Restricted Stock Award (“RSA”)

4

Valuing RSA Grants

 

Vesting

 

Quarterly Dividends

 

Treatment of RSAs Upon Certain Events

 

 

 

Non-Qualified Stock Option (“NQSO”)

5

Valuing NQSO Grants

 

Vesting

 

Steps for Exercising NQSOs

 

NQSO Exercise Illustration

 

Treatment of NQSOs Upon Certain Events

 

 

 

Restricted Stock Unit (“RSU”)

8

Treatment of RSUs Upon Certain Events

 

 

 

Long-Term Performance Plan (“LTPP”) for Bands 50 and above

8

 

 

Tax Implications for Stock-Based and Other LTIAs (U.S. Only)

9

RSA/RSU Tax Implications

 

NQSO Tax Implications

 

Other Tax Implications for LTIAs

 

 

 

Treatment of LTIAs Upon Certain Events

12

Part-Time Employment Status

 

Employment Termination

 

Leave of Absence

 

Death

 

Disability Termination

 

Retirement

 

Transfer Between Business Segments

 

Transfer from Field Sales Leader to P2 Advisor
Situations of Detrimental Conduct

 

Change in Control (“CIC”) of the Company
Payments to U.S. Taxpayers Upon a Change in Control of the Company

 

Resale of Shares Received Under the Plan

 

 

 

Comparison of LTIA Major Terms and Provisions

17

Non-Qualified Stock Options (NQSOs)

 

Restricted Stock Awards/Restricted Stock Units (RSAs and RSUs)

 

 

 

Administrative Information about this Guide

19

About this Guide

 

About the Illustrations

 

Award Confirmation Materials

 

Governing Award Documents

 

AMP Shares Available for Grant Under the Plan

 

Plan Administration

 

Performance-Based Compensation

 

Adjustments upon Changes in Capitalization

 

Tax Withholding

 

Assignment and Transfer

 

Amendment

 

Terms of the Plan

 

 

 

Appendix A – Detrimental Conduct Provisions to Long-Term Incentive Awards

23

 

 

Resources

27

Availability of Certain Information and Incorporation of Documents by Reference

 

Contact Information

 

 

--------------------------------------------------------------------------------


 

Long-Term Incentive Award Program Guide

 

Long-Term Incentive Award Program (“LTIA”)

 

The LTIA program is designed to align participants’ interests with those of the
shareholders of Ameriprise Financial, Inc. (“Company”). By providing a stake in
the Company’s future success, LTIAs are considered essential to our efforts to
attract and retain talented employees.

 

LTIAs are long-term incentive awards, e.g., non-qualified stock options,
restricted awards, etc., issued pursuant to the Ameriprise Financial 2005
Incentive Compensation Plan (“Plan”), as amended and restated. Management
recommends LTIAs within the program’s guidelines. Award pools are established at
the beginning of the annual year-end performance and compensation process. (LTIA
award pools are subject to CBC discretion, cost, dilution and shareholder plan
limits.) All LTIAs are recommended for approval by the Compensation and Benefits
Committee of the Company’s Board of Directors (“CBC”). Upon approval by the CBC,
awards are then communicated to employees by their leaders.

 

LTIA guidelines are reviewed and set annually to provide competitive
compensation opportunities, while giving management flexibility to select and
reward individuals. Management may choose to reward some individuals in
consecutive years, while others are rewarded on a less frequent basis.

 

Management considers a variety of factors when determining awards under the LTIA
program, including, but not limited to:

 

·   Performance ratings,

 

·   Leadership behaviors and skills,

 

·   Importance to the future performance and growth of the organization, and

 

·   Ability to model behaviors for others.

 

These factors are particularly important when selecting award recipients in pay
bands where program participation is limited to less than 100% of employees.
This participant level is consistent with market practices and ensures
recipients receive meaningful awards.

 

LTIA Program Overview

 

The chart on the following page summarizes key features of the LTIA program. The
Plan permits a variety of awards to be granted to Plan participants. This Guide
describes awards we expect to grant and may not cover the specific features of
every award. Certain awards may have terms that are different than those
described in this Guide, and all awards are subject to the Plan and their own
specific award agreements or certificates. However, this Guide is intended to
cover the vast majority of awards, and you may generally rely on it for the
governance of your awards unless we communicate something different to you.

 

If the type of awards granted changes from what is described in this Guide, we
will provide you with detailed information regarding any changes. Detailed
information about various award types, tax implications and other award features
is contained in the following sections.

 

1

--------------------------------------------------------------------------------


 

Type of Award

 

Key Features

 

 

 

Restricted Stock

 

·                       RSAs will vest in equal installments over a three-year
period.

Award (“RSA”)

 

·                       Quarterly dividends will be paid during the vesting
period.

 

 

 

Non-Qualified

 

·                       NQSOs will vest and become exercisable in equal
installments over a three-year period.

Stock Option
|(“ NQSO”)

 

·                       NQSOs may be exercised up to 10 years after the grant
date, subject to continuous employment and award requirements.

 

 

 

Restricted Stock Unit

 

·                       RSUs will vest in equal installments over a three-year
period.

Award (“RSU”)

 

·                       Quarterly dividend equivalents will be paid during the
vesting period.

 

 

 

Long-Term
Performance Plan
(“LTPP”)

 

·                       The performance periods for LTPP awards,
performance-based cash incentive awards, are generally three-years. Awards
generally vest and become payable in the first February following the end of the
third year.

 

--------------------------------------------------------------------------------

*To avoid adverse tax consequences, Restricted Stock Units (“RSUs”) may be
granted in lieu of RSAs and NQSOs in certain countries.

 

Substitution Awards

 

In addition to those LTIAs granted to eligible Participants, certain incentive
awards granted under the American Express Company 1998 Incentive Compensation
Plan in connection with the spin-off from American Express Company have been
substituted (i.e., Substitution Awards) with Ameriprise Financial LTIAs.
Substitution Awards are governed by the Plan in the Form of Ameriprise Financial
2005 Incentive Compensation Plan Award Certificates.

 

Ameriprise Financial 2005

Incentive Compensation Plan

 

The Plan is designed to promote the Company’s and our shareholders’ interests by
providing eligible participants with incentives and rewards to encourage your
continued service in the management, growth and protection of the Company’s
financial success.

 

The Plan provides for the grant of cash awards, non-qualified and incentive
stock options, restricted stock awards, restricted stock units and other
stock-based awards to eligible employees. The CBC may grant LTIAs to other
persons such as independent contractors and non-employee directors who provide
services to the Company. LTIAs may be settled in cash and/or in shares of
Company common stock (“AMP Shares”) or other property pursuant to LTIA terms. In
addition, to provide suitable incentives to employees outside the United States,
we may issue awards similar to the types of awards listed above that also meet
the requirements of foreign jurisdictions.

 

2

--------------------------------------------------------------------------------


 

Stock-Based Award Types

 

This section summarizes general features of RSAs, NQSOs and RSUs. Detailed
information about the various award types is contained in sections that follow.

 

Award Feature

 

RSA

 

NQSO

 

RSU

Intent and form
of award

 

A grant of AMP Shares in which the recipient’s rights in the stock are
restricted until the AMP Shares vest, subject to continuous employment.

 

The opportunity to purchase (or exercise) a specific number of AMP Shares when
the award vests, subject to continuous employment.

 

A promise to deliver AMP Shares when the award vests, subject to continuous
employment.

 

 

 

 

 

Size of grant

 

Generally, the dollar value of the award is converted to a specific number of
AMP Shares (at fair market value) on the grant date.

 

 

 

 

 

Vesting schedule

 

Generally, awards vest in equal annual installments over a three-year period.
Individual awards may vary as specified in your award package.

 

 

 

 

 

 

Dividends/dividend
equivalents

 

Dividends payable as declared by Ameriprise Financial Board of Directors
(usually quarterly) on unvested AMP Shares.

 

No

 

Same as RSA,but in the form of dividend equivalents.

 

 

 

 

 

 

 

Tax on dividends/dividend equivalents for unvested AMP Shares (U.S. only)

 

Taxed as ordinary income and reflected on your W-2 Form.

 

No

 

Same as RSA.

 

 

 

 

 

 

 

Voting rights for unvested AMP Shares

 

Yes

 

No

 

No

 

 

 

 

 

 

 

Current value

 

Current share price multiplied by number of AMP Shares.

 

Difference between the grant price (also known as the exercise or strike price)
and the current share price, multiplied by the number of AMP Shares.

 

Same as RSA.

 

 

 

 

 

 

 

Taxation (U.S. only)

 

Generally upon vesting.

Subject to statutory federal minimum, state and local income tax withholding,
Social Security and Medicare taxes (actual tax obligation may be higher).

 

Upon exercise.

Subject to statutory federal minimum, state and local income tax withholding,
Social Security and Medicare taxes (actual tax obligation may be higher).

 

Same as RSA.

 

3

--------------------------------------------------------------------------------


 

Restricted Stock Award (“RSA”)

 

An RSA grant is a grant of AMP Shares. Your rights to the shares are restricted
until the shares vest and you remain employed with the Company. Once vested, you
receive the AMP Shares free from restrictions. Quarterly dividends, if any, are
paid during the restricted period. You have full voting rights for all of your
restricted AMP Shares.

 

Valuing RSA Grants

 

The value of an RSA share at vesting is equal to Ameriprise Financial’s average
share price on that day. We use the fair market value as reported on the New
York Stock Exchange composite tape of Ameriprise Financial’s trading prices on
the vesting date.

 

For example, if 150 restricted AMP Shares vest in January 2007 and the AMP Share
price at vesting is $55, the pre-tax value of these AMP Shares would be $8,250
($55 x 150 = $8,250). (See “About the Illustrations” for an important
disclosure.)

 

Vesting

 

RSAs generally vest in equal installments over a three-year period, starting
with the first anniversary of the grant date and ending on the third anniversary
of the grant date.

 

The Award Certificate you receive with an RSA grant will include a personalized
vesting schedule. Prior to the vesting date, the Ameriprise LTIA Administration
group will remind you that you must open a brokerage account with Ameriprise
Financial Brokerage Services (“AFBS”) and have the net AMP Shares transferred to
this account or hold the net AMP Shares in an account in your name with the
transfer agent.

 

The net AMP Shares deposited into your account will be the number of AMP Shares
specified in your RSA award less the necessary number of AMP Shares needed to
satisfy any tax withholding requirements. Once deposited into your account, you
may sell your AMP Shares at any time, subject to securities laws governing
insider trading, short swing profit rules and Company black-out periods
applicable to Bands 50 and above. You are responsible for knowing the applicable
laws and Company policies regarding your stock and stock based awards and
abiding by them.

 

Quarterly Dividends

 

AMP Share dividends, as declared by the Ameriprise Financial Board of Directors,
are paid quarterly during the restricted period. The dividend payment amount is
determined each quarter and stated as a per share amount that is multiplied by
the number of restricted AMP Shares in your award. For example, if a quarterly
dividend is $0.12 per share and you have 500 restricted AMP Shares, your
quarterly dividend payment would equal $60 ($0.12 x 500 = $60).

 

To change the address where your dividend check is mailed or to request a
dividend check replacement, contact the Transfer Agent. Contact information can
be found on page 28 of this guide.

 

Treatment of RSAs Upon Certain Events

 

For information on the treatment of RSAs upon retirement, employment
termination, leave of absence, etc., please see “Treatment of LTIAs Upon Certain
Events.”

4

--------------------------------------------------------------------------------

 

Non-Qualified Stock Option (“NQSO”)

 

An NQSO gives you the right to purchase a specified number of AMP Shares for a
10-year period at the exercise price (the share price at grant) on the day of
the grant date, subject to continuous employment and vesting requirements. The
exercise price is equal to the closing stock price as reported on the New York
Stock Exchange composite tape on the grant date. Once an option becomes vested,
you determine when to exercise the option and how to pay for the option
exercise.

 

“Non-qualified” refers to the tax treatment of the option under the Code. A
non-qualified stock option does not receive special individual tax treatment
under the Code. This means the gain is treated as ordinary income and you must
pay tax on the gain when you exercise the NQSO. (See “Tax Implications for
Stock-Based Awards (U.S. only)” for more detailed information.)

 

Valuing NQSO Grants

 

NQSOs earn value when Ameriprise Financial’s stock price increases above the
exercise price. Once an NQSO becomes vested, you have the right to exercise the
NQSO. For example, assume that 500 vested NQSOs were granted at the exercise
price of $35 per share and the AMP Share price is now $55. If you decide to
exercise the NQSO, the pre-tax value of these shares would be $10,000 ($55 - $35
= $20 x 500 = $10,000). (See “About the Illustrations” for an important
disclosure.)

 

Vesting

 

Outstanding NQSOs generally become vested and available for exercise in equal
installments over a three-year period, starting with the first anniversary of
the grant date and ending on the third anniversary of the grant date. The Award
Certificate you receive in connection with an NQSO grant will include a
personalized schedule.

 

Steps for Exercising NQSOs

 

(For U.S. employees; exercise steps outside the United States may differ due to
local requirements.) You may exercise an NQSO as soon as it vests or at any
subsequent time during the 10-year option term, as long as you remain employed
with the Company. Please keep track of your NQSO expiration date(s) to ensure
you realize any value through a timely exercise. As with any investment
decision, please consult with your personal financial advisor before exercising
an NQSO.

 

Follow these steps to exercise an NQSO:

 

1.               Complete the Notice of Exercise of Employee Stock Option Form.
To access this form, please go to Inside and search on “Exercise Form.” Also,
you may e-mail Brokerage Services for the “Notice of Exercise Form.” Their
address is “ESO Group.” On the form, indicate how you plan to pay for the AMP
Shares you are purchasing through exercising the option and any required minimum
tax withholding. You may pay the exercise cost (exercise price times the number
of shares) using one of these payment options (in U.S. dollars):

 

·                  Cashless: Instruct Ameriprise Financial Brokerage Services
(“AFBS”), our exclusive broker, to sell all exercised shares and pay the
exercise cost and tax payment due. There is no fee to open a brokerage account
with AFBS, and you will pay a reduced commission when AFBS sells shares on your
behalf.

 

·                  Check: Made payable to Ameriprise Financial, Inc. This check
must accompany the “Request to Exercise Form” and both (the Form and check)
mailed to AFBS at the address indicated on the Exercise Form.

 

·                  Stock-for-Stock (“Swap”): Swap AMP Shares you have owned for
at least six months that are held in either your name or a joint account with
your name. (AMP Shares within a U.S. Individual Retirement Account, the
Ameriprise Financial 401(k)
Plan, or other similar program cannot be used for this

 

5

--------------------------------------------------------------------------------


 

transaction.) You may pay the exercise cost by completing an “Attestation Form”
and attaching documentation that affirms you own the required AMP Shares. To
access this form, please go to Inside and search on “Attestation Form.”

 

If you choose to pay the exercise cost using the cashless method, required tax
withholding will be deducted from the proceeds of the sale. If you choose to pay
the exercise cost by cash/check or with AMP Shares (i.e., Swap), you may pay any
required minimum tax withholding using one of these payment options (in U.S.
dollars):

 

·         Request AFBS to take funds from your brokerage cash account to cover
tax withholdings; or

 

·         Instruct AFBS to withhold and sell the appropriate number of shares
(otherwise available from the exercise) to pay the required minimum tax
withholding. Note: Shares cannot be sold until after tax withholding liability
has been determined. Due to price fluctuation (between exercise and disposition
of shares), the exact number of shares needed to cover taxes will not be known
immediately upon exercise.

 

2. (For Bands 50 and above only) Verify special provisions and restrictions.

 

·         Obtain required approval. All Section 16 reporting officers must
pre-clear their intent to exercise through the Company’s Corporate Secretary’s
Office. Additional approvals may be required for all Bands 50 and above
participants if the exercise request exceeds certain hurdles, e.g., the request
that would result in the exercise of more than 40% of your available AMP Shares
(25% for Executive Team members) within any 90-day period. The Corporate
Secretary’s Office will provide instruction on necessary approvals required.

 

·         Black-out period. There is a quarterly black-out period when the
trading window closes and remains closed for approximately six weeks until the
Company’s earnings for the preceding quarter are made public. Other black-out
periods may apply as determined by the Corporate Secretary’s Office. All
affected participants will receive an email from the Corporate Secretary’s
Office quarterly stating the blackout dates including a copy of the Ameriprise
Securities Trading Policy.

 

·         (For Bands 70 and above only) Affirm stock ownership requirements are
met or requirements understood if not yet met. The Company has implemented stock
ownership guidelines for executives. These guidelines have been communicated to
affected executives. All Bands 70+ will receive a stock ownership summary
statement annually.

 

·         (For executive officers only) Participants who are executive officers
of the Company also need to be aware that their sales of AMP Shares in all
Company plans, including the Ameriprise 2005 Incentive Compensation Plan,
Ameriprise Deferred Compensation Plan, Ameriprise Financial 401(k) Plan and all
other stock-based plans in which they participate, are subject to the reporting
requirements and short-swing trading restrictions of Section 16 of the
Securities Exchange Act of 1934. You should consult with your personal financial
or legal advisor prior to selling and/or buying AMP Shares in these plans.

 

3. Submit your “Notice of Exercise of Employee Stock Option Form.” If you plan
to sell all or a portion of your AMP Shares, fax the form directly to AFBS at
612.671.6023. If you are paying for the exercise by check or with AMP Shares you
already own, mail the form to AFBS at the address indicated on the form, along
with the check or instructions on where AMP Shares are currently held. AFBS will
confirm either the amount or shares needed to cover the exercise cost and the
required minimum tax withholding. (Electronic submission of forms is not
currently available.)

 

6

--------------------------------------------------------------------------------


 

4. To place a stop order on your account, contact AFBS directly at 612.671.5355
or 800.555.9826.

You will also need to complete and submit the “Notice of Exercise Form” and
“Attestation Form,” if swapping shares.

 

The provisions and procedures described above are subject to change as the
Company implements more integrated and automated processes.

 

NQSO Exercise Illustration

 

(For U.S. purposes only) The illustration shows three ways to exercise an NQSO.
In this example, assume a U.S. employee chooses to exercise 1,000 NQSO shares
with a grant price of $30 per share. Assume the market price on the exercise
date is $50 per share.

 

NQSO Exercise Alternatives

 

 

 

 

 

 

 

Cash (Using Check

 

Stock-for-Stock

 

 

Exercise Step

 

Cashless Via Broker

 

or Money Order)

 

(Swap)

 

 

 

 

 

 

 

 

 

A

 

Market value of exercised
AMP Shares at $50
($50/share x 1,000 shares)

 

$50,000

 

$50,000

 

$50,000

 

 

 

 

 

 

 

 

 

B

 

Exercise price paid

 

 

 

 

 

 

 

 

($30/share x 1,000 shares)

 

$30,000
(use sale proceeds)

 

$30,000

 

$30,000
(swap 600 AMP Shares)

 

 

 

 

 

 

 

 

 

C

 

Pre-Tax Gain (Step A – Step B)

 

$20,000

 

$20,000

 

$20,000

 

 

 

 

 

 

 

 

 

D

 

Minimum U.S. tax withholding
paid (Step C x 40% assumed tax)

 

$8,000



 

$8,000
(withhold 160 AMP Shares from exercise)

 

$8,000

 

 

 

 

 

 

 

 

 

E

 

Incremental value after exercise
and tax withholding
(Step A – Step B – Step D)

 

$12,000
(broker commission applies)

 

$12,000

 

$12,000

 

 

 

 

 

 

 

 

 

F

 

Incremental share ownership
(or net proceeds) from exercise

 

$12,000

 

840 AMP Shares
(1,000 – 160 AMP)
Shares withheld
for taxes)

 

240 AMP Shares
(1,000 – 160 AMP
Shares withheld
for taxes; 600 AMP Shares swapped)

 

(See “About the Illustrations” for an important disclosure.)

 

Treatment of NQSOs Upon Certain Events

 

To find out how your NQSOs will be treated upon retirement, employment
termination, leave of absence, etc., please see “Treatment of LTIAs Upon Certain
Events.”

 

7

--------------------------------------------------------------------------------


 

Restricted Stock Unit (“RSU”)

 

The Company has the right to grant an RSU in place of an RSA or NQSO when it is
advantageous to the employee and/or the Company from a tax perspective.

 

In the United States, RSUs are granted in lieu of RSAs to employees who meet the
retirement definition during the course of the award’s term to avoid adverse tax
consequences. In certain countries outside the United States, RSAs or NQSOs are
taxable at the time of grant even though they have not vested. For this reason,
RSUs may be granted and they may have country-specific provisions.

 

Generally, an RSU represents the Company’s intent to provide a specified number
of AMP Shares at the end of a three-year period of continuous employment. During
this period, you receive quarterly payments that are the equivalent value of AMP
Share dividends. You do not have voting rights for shares promised under the
RSU.

 

After vesting, you will receive the number of vested AMP Shares specified in
your RSU award. Tax withholding on the market value of these shares will depend
on the tax regulations in your country. Any required minimum tax withholding
will be paid by withholding AMP Shares.

 

Treatment of RSUs Upon Certain Events

 

For information about how your RSUs will be treated upon certain events, such as
retirement, employment termination, leave of absence, etc., please see
“Treatment of LTIAs Upon Certain Events.”

 

Long-Term Performance Plan (“LTPP”) for Bands 50 and above

 

Please refer to the separate Long-Term Performance Plan guide on Inside for
details and provisions pertaining to this plan.

 

8

--------------------------------------------------------------------------------


 

Tax Implications for Stock-Based and Other LTIAs (U.S. Only)

 

The following is a summary description of the United States federal income tax
consequences generally arising with respect to grants of RSAs, NQSOs, RSUs and
other LTIAs issued under the Plan. There may also be state and local taxes
applicable to these awards. This summary is not intended to be a complete
description of all possible tax consequences of LTIAs issued under the Plan and
you should be aware that different tax treatments may apply outside of the
United States depending upon your country of residence and/or citizenship.

 

NO ADVICE ON TAX TREATMENT OF ANY LTIA, INCLUDING THE EXERCISE OF ANY NQSOS, HAS
BEEN GIVEN TO YOU. YOU ARE URGED TO CONSULT YOUR OWN PERSONAL COUNSEL,
ACCOUNTANT, OR OTHER TAX ADVISOR REGARDING THE TAX CONSEQUENCES OF LTIAS GRANTED
TO YOU BASED ON YOUR PARTICULAR TAX SITUATION.

 

RSA/RSU: U.S. Tax Implications

 

The tax rules that apply to your RSA or RSU award vary based on your tax
jurisdiction. Below is a brief summary of the general tax implications for U.S.
taxpayers. You are urged to consult with your personal tax advisor on applicable
tax implications of RSA or RSU awards and selling acquired AMP Shares in light
of your individual circumstances.

 

For employees subject to U.S. taxes, there are no specific income tax
consequences when an RSA/RSU award is granted. As the restricted period expires
and RSA/RSU shares vest (i.e., the RSA/RSU shares become transferable or no
longer subject to a substantial risk of forfeiture, whichever occurs earlier),
ordinary compensation income taxes are triggered based on the market value of an
AMP Share on the day of vesting. Your W-2 wage and earnings statement will
indicate that you had ordinary compensation income equal to the market value of
your vested AMP Shares.

 

Income resulting from an RSA/RSU vesting is subject to U.S. statutory federal
minimum income tax withholding, plus any applicable statutory state and local
withholding. (NOTE: The actual income tax you owe will be based on your
individual circumstances and may be more or less than the income tax withheld.)
This income is also subject to Social Security and Medicare taxes. The net AMP
Shares deposited into your account will be the number of AMP Shares specified in
your RSA/RSU award less the necessary number of AMP Shares needed to satisfy any
tax withholding requirements.

 

If you later sell AMP Shares acquired from an RSA/RSU vesting, you will realize
a short-term or long-term capital gain (or loss) on the spread between the
market value on the date of vesting (your cost basis) and the net proceeds you
receive when you sell the AMP Shares. If you realize a gain after satisfying a
minimum holding period (currently greater than one year) and are in a net
capital gain position under applicable U.S. tax rules, you may be able to pay
tax on the gain based on long-term capital gains tax rates. These rates are
generally lower than ordinary income and short-term capital gains tax rates. If
you realize a loss, you may be able to use that loss to offset any capital gains
you may otherwise have. Any loss in excess of capital gains may, to a limited
extent, be used to offset ordinary income, as permitted under applicable U.S.
tax rules.

 

During the restricted period, any dividends or dividend-equivalents paid on
unvested RSA/RSU shares will be paid through the Transfer Agent and reflected in
the earnings column under “Taxable Other” on your payroll check. Dividends or
dividend-equivalents paid on these shares are also considered ordinary income
and are subject to taxes, as described above. Ordinary income incurred will
appear on your W-2 statement.

 

9

--------------------------------------------------------------------------------


 

In advance of an RSA vesting event, you will receive a notification of this
pending RSA vesting from Ameriprise LTIA Administration. This notification will
provide you with important information and instructions in advance of the
vesting date. At the end of the calendar year in which you had a vesting event,
you will receive a Share Release Receipt that reflects the grant date, vesting
date, market value of your vested AMP Shares, Ameriprise Financial stock price
used to calculate the fair market value, number of shares withheld to satisfy
your tax obligation, breakdown of the taxes withheld and net shares delivered to
you. It is extremely important that you retain this document for income tax
purposes.

 

NQSO: U.S. Tax Implications

 

The tax implications that apply when you exercise your NQSOs vary based on your
tax jurisdiction. Below is a summary of the general tax implications for holders
of NQSOs who are U.S. taxpayers. You are urged to consult with your personal tax
advisor on the applicable U.S. and non-U.S. tax implications of receiving and
exercising NQSOs and selling acquired AMP Shares in light of your individual
circumstances.

 

For employees subject to U.S. taxes, in the year that you exercise an NQSO, your
W-2 wage and earnings statement will indicate that you had ordinary compensation
income equal to the difference between the exercise price and the market value
of AMP Shares on the day of the exercise.

 

Income resulting from an NQSO exercise is subject to U.S. statutory minimum
federal income tax withholding, plus any applicable statutory state and local
withholding. (NOTE: The actual income tax you owe will be based on your
individual circumstances and may be more or less than the income tax withheld.)
This income is also subject to Social Security and Medicare taxes. You may pay
any required minimum tax withholding using one of three payments options: check,
selling of AMP Shares or retention of AMP Shares by the Company. Please refer to
the section in this Guide titled “NQSO Exercise Illustration” for withholding
tax payment details.

 

If you later sell AMP Shares acquired from an NQSO exercise, you will realize a
short-term or long-term capital gain (or loss) on the spread between the market
value on the date of exercise (your cost basis) and the net proceeds you receive
when you sell the AMP Shares. If you realize a gain after satisfying a minimum
holding period (currently greater than one year) and are in a net capital gain
position under applicable U.S. tax rules, you may be able to pay tax on the gain
based on long-term capital gains tax rates. These rates are generally lower than
ordinary income and short-term capital gains tax rates. If you realize a loss,
you may be able to use that loss to offset any capital gains you may otherwise
have and any loss in excess of capital gains may, to a limited extent, be used
to offset ordinary income, to the extent permitted under applicable U.S. tax
rules.

 

If you pay for an NQSO exercise with AMP Shares you have owned for at least six
months, generally under current U.S. tax laws, this does not result in the
taxable sale or other disposition of these old AMP Shares. In fact, if you use
the “attestation” procedure to do this (described in this Guide as a
“stock-for-stock exercise”), the old AMP Shares will retain their cost or other
tax basis and their holding period.

 

10

--------------------------------------------------------------------------------

 

Other Tax Implications for LTIAs

 

Performance-based LTIAs

 

Tax regulations limit the Company’s ability to deduct compensation paid during a
fiscal year to a Covered Employee in excess of one million dollars, unless such
compensation qualifies as “performance-based compensation” or meets another
exception. Generally, LTIAs granted under the Plan may be deductible by the
Company, without regard to the limit set by the regulations; however, the Plan
does permit awards to be granted that would be subject to such limit and that
would not qualify as “performance-based compensation” or meet another exception
in the Code. In such case, the Company’s deductions with respect to such awards
would be subject to the limitations imposed by the Code.

 

Generally, you will not have income at the time the CBC grants a
performance-based award to you. Under current tax laws, you generally will have
income at the time the Company pays cash, AMP Shares, other Company securities
or property to you, which will equal the amount of cash and the fair market
value of the AMP Shares, securities, or property you receive.

 

Code Section 83(b) Election

 

Under the Plan, you may be permitted or required to elect to be taxed at the
time of receipt of AMP Shares or other property rather than upon lapse of
restrictions on transferability or substantial risk of forfeiture, but if you
subsequently forfeit such AMP Shares or property, you would not be entitled to
any tax deduction, including a capital loss, for the value of the AMP Shares or
property on which you previously paid tax. In such case, you must file any such
election with the IRS within 30 days of the receipt of the AMP Shares or other
property. The Company generally will be entitled to a deduction in an amount
equal to the ordinary income recognized by the Participant.

 

Parachute Payments

 

In certain circumstances, a Plan Participant might be deemed to have received
“parachute payments” under the Code to the extent that a Change of Control
results in the grant of, or increase in the amount of, any LTIA or accelerates a
Participant’s rights under any LTIA. In general, if the present value of all
payments to a Participant constituting parachute payments equals or exceeds
three times the Participant’s “base amount” (the Participant’s average annual
compensation, determined over the five-year period preceding the year the
payment is made), the Participant will be subject to a 20% excise tax (in
addition to regular tax) on the excess of the parachute payments over the
Participant’s base amount. Also, the Company will be denied any tax deduction
for the amount of the excess parachute payments. See “Payments to U.S. Taxpayers
Upon a Change in Control of the Company” for more information.

 

Code Section 409A

 

Congress passed tax legislation geared toward certain deferred compensation
programs. This statute, Section 409A of the Internal Revenue Code of 1986, as
amended (“Code Section 409A”), was generally effective January 1, 2005. LTIAs
earned and vested prior to the end of 2004 are generally exempt from the new
law, provided they are not materially modified after October 3, 2004. All LTIAs
subject to the new law will be administered in compliance with the new law, even
if it conflicts with the information in this Guide, the Plan or the governing
award documents described above. In order to comply with Code Section 409A, the
CBC may, in its sole discretion in any manner and at any time without your prior
consent or notice, subject to Plan provisions, decide to administer, operate, or
amend the Plan in conformity with Code Section 409A in an effort to maintain the
tax effectiveness of service recipient stock. The information in this Guide, as
well as the Plan and the governing award documents, will be amended in
accordance with IRS deadlines to comply with Code Section 409A.

 

11

--------------------------------------------------------------------------------


 

Treatment of LTIAs Upon Certain Events

 

Existing policies regarding the treatment of outstanding RSAs, NQSOs and RSUs
under certain circumstances are described below. The CBC may amend the following
policies for any or all outstanding and future LTIAs. For specific information
about the treatment of your LTIAs, please see the applicable section that
describes the following specific events:

 

·                  Part-time employment status,

 

·                  Employment termination,

 

·                  Leave of absence,

 

·                  Death,

 

·                  Disability termination,

 

·                  Retirement,

 

·                  Transfer between business segments,

 

·                  Transfer from field sales leader to P2 advisor,

 

·                  Situations of Detrimental Conduct (Bands 50 and above), and

 

·                  Change in Control of the Company.

 

Part-Time Employment Status

 

Outstanding LTIAs continue to vest while you are on part-time status, subject to
the Company’s right to adjust or terminate any outstanding LTIAs, based on its
determination of a significant change in your duties and responsibilities.

 

Employment Termination

 

This section pertains to employment terminations other than retirement, death,
or disability (as described separately).

 

·                  Voluntary Termination: If you terminate your employment with
the Company, your unvested LTIAs will be forfeited. There are no exceptions to
this rule. Any vested/exercisable NQSOs you do not exercise within 90 days after
your last day of employment will be canceled.

 

·                  Termination Not Eligible for Severance Under Company Plan: If
your employment is terminated for any reason other than death, disability or
retirement or due to a Change in Control and you are not entitled to receive
benefits under a Company severance plan (as defined by the Company), your
outstanding LTIAs, including any exercisable NQSO shares that have not been
exercised, will be canceled on your last day of employment.

 

·                  Termination Eligible for Severance Under Company Plan: If
your employment is terminated and you receive benefits under a Company severance
plan (as defined by the Company) in the form of payments over a specified
severance period, your unvested LTIAs, will be canceled on the earlier of the
award expiration date or the end of your severance payments. You will have 90
days from your last day to exercise any vested/exercisable options (NQSOs). All
non-vested NQSOs and RSAs are canceled on the last day of the severance period.
However, if you begin a new full-time position outside the Company (other than
self-employment) during the severance period, your outstanding LTIAs will be
canceled upon such employment, regardless of the continuation of severance
payments. If your employment is terminated and you receive benefits under a
Company severance plan (as defined by the Company) in the form of a lump-sum
payment, your outstanding non-vested LTIAs will be canceled as of your last day
of employment. You will have 90 days from your last day to exercise any
vested/exercisable options (NQSOs).

 

Leave of Absence

 

Outstanding LTIAs continue to vest when you are on a leave of absence (as
determined by the applicable Company policies) subject to the Company’s right to
adjust or terminate any outstanding LTIAs, based on its discretion of a
significant change in your duties and responsibilities and/or related
employment.

 

12

--------------------------------------------------------------------------------


 

Death

 

The following chart shows how RSAs/RSUs and NQSOs are treated if your employment
with the Company terminates due to your death.

 

Award
Type

 

Provisions

RSA/RSU

 

Outstanding RSAs/RSUs become 100% vested.

 

 

 

NQSO

 

Outstanding NQSOs at death become 100% exercisable. NQSOs are exercisable by the
estate for up to 12 months after death or the remaining term of your grant —
whichever is less.

 

In the event of your death, shares for all RSAs/RSUs that vest will
automatically be issued to your estate. Because NQSO shares cannot be
transferred, the Executor/ Executrix of your estate must open an estate
brokerage account to exercise any NQSOs. The estate is then responsible for
distributing any funds according to your Last Will and Testament.

 

Disability Termination

 

The following chart shows how your RSAs/RSUs and NQSOs are treated if your
employment with the Company terminates due to a qualifying disability.

 

Award
Type

 

Provisions

RSA/RSU

 

Outstanding RSAs/RSUs become 100% vested.

 

 

 

NQSO

 

Outstanding NQSOs at employment termination become 100% exercisable. NQSOs are
exercisable for up to 12 months after disability or the remaining term of your
grant — whichever is less.

 

13

--------------------------------------------------------------------------------


 

Retirement

 

The following chart shows how RSAs/RSUs and NQSOs are treated upon retirement.
The worldwide definition of retirement for all outstanding LTIAs is a minimum of
55 years of age with at least 10 years of applicable service at the point of
termination, regardless of any pension plan or other definitions of retirement.
IMPORTANT: If you do not meet the definition of retirement, your LTIAs are
forfeited immediately upon termination, except in cases of death and disability
termination, as described earlier.

 

Award
Type

 

Provisions

RSA/RSU

 

Grants awarded in the calendar year you retire are forfeited. All other awards
remain outstanding and continue to vest.

 

 

 

NQSOs

 

Grants awarded in the calendar year you retire are forfeited. All other awards
remain outstanding and continue to vest. NQSOs are exercisable for up to five
years or the remaining term of your grant — whichever is less.

 

Transfer Between Business Segments

 

Outstanding LTIAs continue to vest when you transfer from one business segment
to another, subject to the Company’s right to adjust or terminate any
outstanding LTIAs, based on its discretion of a significant change in your
duties and responsibilities and/or related employment.

 

Transfer from Field Sales Leader to P2 Advisor

 

Certain provisions for LTIA continuation apply to awards held by employees
(limited to those employees in eligible field sales leadership roles) who
transition to P2 advisor without a break in service. The applicable provisions
are available on Inside.

 

Situations of Detrimental Conduct

 

(Bands 50 and above)

 

To protect the interests of the Company and all employees, the Company has
implemented Detrimental Conduct Provisions, affecting Plan Participants in Bands
50 and above. These provisions support the multi-year performance objectives of
LTIAs.

 

Detrimental Conduct Provisions specify how LTIAs and LTIA payments will be
handled in the event a Band 50 or above employee joins a defined competitor,
leaves and solicits business customers, solicits or hires Ameriprise Financial
employees or otherwise engages in conduct that is against the Company’s
interests during certain time periods, as defined by the Company.

 

·      For Bands 50 and 60 Participants, Detrimental Conduct during employment
and up to six months after employment termination would result in the repayment
of NQSO gains realized and the vested value of your RSAs for one year prior to
employment termination.

 

14

--------------------------------------------------------------------------------


 

·      For Bands 70 and above Participants, Detrimental Conduct during
employment and up to one year after employment termination would result in the
repayment of NQSOs gains realized and the vested value of your RSAs for two
years prior to employment termination.

 

For the full Detrimental Conduct Provisions, see Appendix in this Guide.

 

Change in Control (“CIC”) of the Company

 

We designed the CIC provisions to preserve earned or anticipated compensation
and benefits if a CIC were to occur. Our goal is to help you focus on your job
during the uncertainty that accompanies a potential CIC.

 

Generally, as the term is used in this Guide, a CIC includes the following:

 

1.          A third party acquires 25% or more of the Company’s common shares or
voting securities.

 

2.          A majority of the Ameriprise Financial Board of Directors is
replaced.

 

3.          The consummation of certain mergers, reorganizations, consolidations
and sales of assets.

 

4.          The consummation of a complete liquidation or dissolution of
Ameriprise Financial.

 

If a merger or other business combination transaction between Ameriprise
Financial and another party occurs, a CIC and the applicable LTIA treatment
would be triggered if any of the following conditions were present:

 

·                  Parties who were Ameriprise Financial shareholders before the
transaction own 50% or less of the voting securities of the new company
resulting from the business combination, or their ownership is not substantially
in the same proportions as before the transaction.

 

·                  An unaffiliated party ends up owning 25% or more of the
voting securities of the new company (other than a party who owns 25% or more
before the transaction).

 

·                  A majority of the Board of the new company is made up of
individuals who were not Ameriprise Financial Board members at the time the deal
was signed or approved.

 

In the event of a CIC, outstanding RSAs/RSUs and NQSOs would vest immediately.
In addition, if your employment terminates within two years after a CIC for
reasons other than misconduct, you will have an additional 90 days after your
employment termination date to exercise your vested NQSOs.

 

Change in Control situations are complex and involve a variety of possible
circumstances. In the event of a CIC, the Company will provide detailed
information to you about any compensation and benefits programs that may have
special CIC provisions.

 

Payments to U.S. Taxpayers Upon a Change in Control of the Company

 

(This section applies to U.S. taxpayers only. This material is highly complex.
In the event of a CIC, the Company will provide detailed information to you.)

 

In the event of a CIC, you may be liable for an excise tax on a portion of your
LTIA and other compensation/benefits payments if you are considered a covered
employee (as defined in the box at right) and your payments exceed a certain
total value under U.S. tax definitions.

 

Most employees are not covered employees, so there is no limit on the total
value of their vesting/payment actions upon a CIC. If you are considered a
covered employee in the event of a CIC, we will do the calculation to determine
whether you will be better off exceeding the limit and paying the excise tax or
having your vesting/payment actions limited to avoid the excise tax.

 

15

--------------------------------------------------------------------------------


 

The Company will determine, in its sole discretion, which approach is more
favorable to you and will apply it. You will not be eligible for additional
payments to offset the impact of any excise tax. LTIAs and value not accelerated
for covered employees if the limit is applied will continue to be governed by
applicable award documents and paid out as applicable. Generally, for employees
in Bands 70 or above at the time of the CIC, there is no limit on the total
value of your LTIA payments, any severance payments and any other
vesting/payment actions upon a CIC. In addition, you may be eligible to receive
payments to offset the impact of U.S. excise taxes that may apply to you.

 

Definition of Covered Employee

 

Generally, covered employees of the Company and its subsidiaries are the
employees subject to U.S. taxes who are the most highly compensated 250
employees or the top 1% (who earn at least $75,000 annually), whichever is less,
as well as the most highly compensated 50 officers and employees who hold AMP
Shares with a market value exceeding $1 million. The actual list of covered
employees can only be determined based on information available at the time of a
CIC, based on applicable IRS guidance.

 

Resale of Shares Received Under the Plan

 

The U.S. securities laws impose restrictions on the resale of AMP Shares by
individuals who are “affiliates” of the Company. Affiliates may resell their AMP
Shares by complying with Rule 144 under the Securities Act of 1933, as amended
(the “Securities Act”) or by registering their AMP Shares for sale under the
Securities Act. These restrictions do not apply to individuals who are not
affiliates of the Company.

 

16

--------------------------------------------------------------------------------

 

Comparison of LTIA Major Terms and Provisions

 

There are a number of changes to the terms and provisions for LTIAs granted in
2007. The past provisions will continue to apply for all awards granted prior to
2007.

 

Non-Qualified Stock Options (NQSOs)

 

The following table summarizes what has changed for the new non-qualified stock
option (NQSO) awards. Keep in mind this is only a summary, and the actual Plan
document, Program Guide and Award Certificates will govern.

 

 

 

Current Outstanding Awards

 

New Awards

 

 

(awarded prior to 2007)

 

(awarded starting in 2007)

Voluntary and Involuntary
Termination (not for cause)
·   Unvested

·   Exercise Period

 

 

 

Forfeited

0 days after termination

 

 

 

No change

90 days after termination

 

 

 

 

 

Involuntary Termination (for cause)
·   Unvested

·   Exercise Period

 

 

Forfeited

0 days after termination

 

 

No change

No change

 

 

 

 

 

Death & Disability

·   Unvested

·   Exercise Period

 

 

Vesting accelerated

Up to five years after death or disability or remaining term of grant, whichever
is less

 

 

No change

Up to 12 months after death or disability or remaining term of grant, whichever
is less

 

 

 

 

 

Vesting

 

Four-year vesting schedule: vest at 25% per year for the four years following
the date of grant

 

Three-year vesting schedule: vest at 33 1/3% per year for three years following
the date of grant.

 

 

 

 

 

Non-Compete (Detrimental Conduct

Agreement) - Bands 50+ only
·   Clawback Provision

 

 

 

A clawback provision applies to both RSAs and NQSOs for all Band 50 and above
employees.

 

See Detrimental Conduct Agreement in the appendix in this guide for details

 

 

 

 

 

Transfer to P2 (field leaders only)

 

Please refer to the P2 Transfer Guide found on Inside for most recent
information.

 

 

 

Awards Granted

 

Awards Granted 1/1/2005

 

Awards Granted

 

 

Prior to 2005*

 

Thru 12/31/2006*

 

1/1/2007 and after

Retirement

·   Unvested

 

 

 

(Age 55-59/10 yrs) 100% of all grants outstanding are forfeited.

 

(Age 60-61/10 yrs) 50% of grants outstanding continue to vest. The remaining
unvested grants are forfeited.

 

(Age 62+/10 yrs) 100% of all grants outstanding continue to vest.

 

 

 

(Age 55-59/10 yrs) 50% of grants outstanding > one year continue to vest. All
remaining unvested grants are forfeited.

 

(Age 60-61/10 yrs) 100% of grants outstanding > one year continue to vest.
Grants outstanding < one year are forfeited.

 

(Age 62+/10 yrs) 100% of all grants outstanding continue to vest.

 

 

 

(Age 55+/10 yrs) Grants awarded in calendar year of retirement are forfeited.

 

All other grants remain outstanding and continue to vest.

 

 

 

 

 

 

 

·   Exercise Period

 

Remainder of term

 

Remainder of term

 

Up to five years or remaining term of grant, whichever is less.

 

--------------------------------------------------------------------------------

*  For awards granted under the American Express program which were substituted
with Ameriprise Financial awards dated 9/30/2005, provisions apply based on the
original grant date of the award.

 

17

--------------------------------------------------------------------------------


 

Restricted Stock Awards/Restricted Stock Units (RSAs and RSUs)

 

The following table summarizes what has changed for the new restricted stock
awards (RSAs). Keep in mind this is only a summary, and the actual Plan
documents and Award Certificates will govern.

 

 

 

Current Outstanding Awards

 

New Awards

 

 

(awarded prior to 2007)

 

(awarded starting in 2007)

Voluntary and Involuntary

 

 

 

 

Termination (not for cause)

 

 

 

 

·  Unvested

 

Forfeited

 

No change

 

 

 

 

 

Involuntary Termination (for cause)

 

 

 

 

·  Unvested

 

Forfeited

 

No change

 

 

 

 

 

Death & Disability

 

 

 

 

·  Unvested

 

Vesting accelerated

 

No change

 

 

 

 

 

Retirement

 

 

 

 

·  Unvested

 

(Age 55-59/10 yrs) RSAs outstanding > two years from grant shares vest
immediately; remaining shares are forfeited

 

(Age 55+/10 yrs) RSAs awarded in calendar year of retirement are forfeited

 

 

 

 

 

 

 

(Age 60-61/10 yrs) In addition to provision above, half of RSAs < two years from
grant date vest immediately

 

(Age 62+/10 yrs) All RSAs vest immediately

 

All other RSAs remain outstanding and continue to vest

 

 

 

 

 

Vesting

 

Four-year vesting schedule: vest at 25% per year for the four years following
the date of grant

 

Three-year vesting schedule: vest at 33 1/3 % per year for three years following
the date of grant

 

 

 

 

 

Non-Compete (Detrimental Conduct

 

 

 

 

Agreement) - Bands 50+ only

 

 

 

 

·  Clawback Provision

 

A clawback provision applies to both RSAs and NQSOs for all Band 50 and above
employees

 

See Detrimental Conduct Agreement in the appendix in this guide for details

 

 

 

 

 

Transfer to P2 (field leaders only)

 

Please refer to the P2 Transfer Guide found on Inside for most recent
information

 

18

--------------------------------------------------------------------------------


 

Administrative Information about this Guide

 

About this Guide

 

This Long-Term Incentive Award Program Guide (the Guide) provides information
about the long-term incentive award program and related policies for long-term
incentive awards (LTIAs) granted pursuant to the Ameriprise Financial 2005
Incentive Compensation Plan (the Plan).

 

The LTIA program is designed for eligible employees of Ameriprise
Financial, Inc., and any of its affiliates participating in the Plan
(collectively referred to herein as the “Company” or “Ameriprise”), as
determined by the Compensation and Benefits Committee of the Board of Directors
of the Company (CBC).

 

In some countries, certain award features may be different than those shown in
this Guide to meet local regulatory or other requirements. Awards are granted at
the discretion of the CBC or, to the extent permitted by the Plan, its designee,
and are subject to local market regulations and legislation, which could change
at any time. Also note that while the tax laws that apply to participants of the
LTIA program are based on each employee’s tax jurisdiction, most tax information
provided in this Guide is generally for U.S. purposes only. Any tax information
provided in this Guide is not intended to constitute tax advice. The Company
urges all employees to consult their personal tax advisor with any questions or
issues regarding their participation in the LTIA program.

 

The Board may, from time to time, alter, amend, interpret, suspend or terminate
the Ameriprise Financial 2005 Incentive Compensation Plan (Plan) and applicable
Plan documents as it shall deem advisable, without your prior consent or notice
(including, but not limited to, alignment with legislative or regulatory
developments) subject to the terms of the Plan document and any requirement for
stockholder approval imposed by applicable law, including the rules and
regulations of the principal securities market on which AMP Shares are traded.
The information in this Guide does not create an employment contract and does
not imply there will be an LTIA program in the future, nor what the
participation, selection and award guidelines would be.

 

The general nature of the Plan and its terms and conditions are described here,
but the information contained in this Guide is for general guidance only and is
not intended to be a complete description of the Plan. In the event of a
conflict or inconsistency between this Guide and the Plan, the Plan provisions
will govern.

 

About the Illustrations

 

All LTIA illustrations and corresponding values shown in this Guide are based on
financial, stock price and other assumptions about future events or
circumstances, which may or may not actually occur, as well as continuous
employment and award requirements.

 

The illustrations are hypothetical and not meant to imply that the Company will
achieve certain stock prices or growth rates, or has achieved any stated growth
rate consistently in the past. The value and return on Ameriprise Financial
common stock will fluctuate over time and may be worth more or less than the
values shown in these illustrations. Past performance is no guarantee of future
results. Please consult your personal financial advisor on the value, tax and
other implications of your LTIAs, as applicable to your circumstances. This
Guide is not intended to provide any financial or tax advice.

 

Award Confirmation Materials

 

Generally, all employee recipients of LTIAs will have online access to their
individual LTIA information through the Company’s HR self-service. In addition,
Restricted Stock Award (“RSA”), Restricted Stock Unit (“RSU”) and/or Non-
Qualified Stock Option (“NQSO”) Award Certificates will be distributed to
employees via regular mail. In the future, RSA, RSU and NQSO Award Certificates
may be distributed via electronic means (either inter-Company electronic mail or
to the employees’ desktop computers). Those LTIA recipients who do not have
access to online

 

19

--------------------------------------------------------------------------------


 

HR tools will have confirmation materials mailed to their home address as soon
as practicable following approval of the award.

 

You should print out and retain these LTIA documents with any award materials
you have received in the past.

 

Governing Award Documents

 

The Plan, the Award Certificates and this Guide contain the controlling
provisions of each LTIA. To view these documents please go to Inside. While it
is intended to have all LTIA documents available on the HR Homepage, this
page is currently under construction. Therefore, please search within Inside to
access these LTIA documents. These documents, along with CBC decisions, will
govern in cases of conflict, ambiguity or miscommunication. No employee has the
authority to change or supersede LTIA provisions or CBC decisions. Any
representation to the contrary will be void and non-binding on the Company.

 

AMP Shares Available for Grant Under the Plan

 

37,900,000 AMP Shares are authorized for issuance under the LTIA. Of such total,
no more than 4,400,000 shares may be issued in the future for what are referred
to as “full value” awards which are Plan awards other than stock options or
stock appreciation rights. AMP Shares issued under the Plan may be either newly
issued shares or treasury shares.

 

Excluding AMP Shares that may be issued with respect to Substitution Awards, the
maximum number of AMP Shares that may be covered by LTIAs granted to any single
Plan participant in any calendar year cannot exceed 3,000,000 AMP Shares.
Further, the amount payable in cash to any covered employee for any calendar
year for all performance-based compensation under the plan will not exceed
$25,000,000.

 

If any shares subject to an award are forfeited, expire or otherwise terminate
without issuance of such shares, or any award is settled for cash or otherwise
does not result in the issuance of all or a portion of the shares subject to
such award (including on payment in shares on exercise of a stock appreciation
right), such shares shall, to the extent of such forfeiture, expiration,
termination, cash settlement or non-issuance, again be available for issuance
under the Plan.

 

For the avoidance of doubt, in the event that (i) any stock option or other
award granted under the Plan is exercised through the tendering of shares
(either actually or by attestation) or by the withholding of shares by the
Company, or (ii) withholding tax liabilities arising from such stock option or
other award are satisfied by the tendering of shares (either actually or by
attestation) or by the withholding of shares by the Company, the shares so
tendered or withheld shall not become available for issuance under the Plan.

 

Plan Administration

 

The CBC may from time to time designate: people who should be granted LTIAs, the
amount, type and other terms and conditions. Subject to the terms and
limitations of the Plan, the CBC will have full discretion and authority to
administer the Plan, including authority to interpret and construe provisions
and terms for LTIAs issued and to adopt rules and regulations.

 

Notwithstanding the Committee’s broad authority under the Plan, the Committee
generally may not reprice, adjust or amend the exercise price of outstanding
stock options or the strike price of outstanding stock appreciation rights,
whether through amendment, cancellation and replacement grant, or any other
means, nor permit the exchange of an outstanding option for cash or another
award, unless such action is approved by the Company’s shareholders. In
addition, certain amendments to the Plan require shareholder approval.

 

20

--------------------------------------------------------------------------------


 

The Company will pay any LTIA amount payable following the award terms; however,
the CBC may defer the payment amounts within the terms of the Company’s deferred
compensation plan.

 

The Plan is not subject to the requirements of the Employee Retirement Income
Security Act of 1974, as amended (ERISA) and it is not qualified under the
Internal Revenue Code.

 

The Company’s Board of Directors appoints CBC members for an annual term. The
Board may remove any CBC member for cause and a majority of the shareholders may
remove a CBC member for any reason. No CBC member is an employee of the Company
or has any business undertakings with the Company.

 

Performance-Based Compensation

 

The CBC may grant LTIAs to one or more of the following performance measures:

 

 

·

Net income or operating net income (before or after taxes, interest,
depreciation, amortization, and/or nonrecurring/unusual items),

 

 

 

 

·

Return on assets, return on capital, return on equity, return on economic
capital, return on other measures of capital, return on sales or other financial
criteria,

 

 

 

 

·

Revenue or net sales,

 

 

 

 

·

Gross profit or operating gross profit,

 

 

 

 

·

Cash flow,

 

 

 

 

·

Productivity or efficiency ratios,

 

 

 

 

·

Share price or total shareholder return,

 

 

 

 

·

Earnings per share,

 

 

 

 

·

Budget and expense management,

 

 

 

 

·

Customer and product measures, including market share, high value client growth,
and customer growth,

 

 

 

 

·

Working capital turnover and targets,

 

 

 

 

·

Margins, and

 

 

 

 

·

Economic value added or other value added measurements (in any such case [x]
considered absolutely or relative to historic performance or relative to one or
more other businesses and [y] determined for the Company or a business unit or
division).

 

 

 

Within 90 days after the beginning of a performance period, and in any case
before 25% of the performance period has elapsed, it is expected that the CBC
will establish:

 

 

 

 

·

Performance goals and objectives for such performance period,

 

 

 

 

·

Target awards for each Participant, and

 

 

 

 

·

Performance schedules or other objective methods for determining a performance
percentage to be applied to each target award.

 

The measurement of any performance measure(s) may exclude the impact of charges
for restructurings, discontinued operations, extraordinary items, and other
unusual or non-recurring items, and the cumulative effects of accounting
changes, each as defined by generally accepted accounting principles and as
identified in the Company’s audited financial statements, including the notes.
Any performance metric(s) may be used to measure the Company’s performance as a
whole or any business unit or any combination. Additionally, any of the above
performance measures may be used to compare the Company’s performance to a group
of competitor companies or a published or special index.

 

21

--------------------------------------------------------------------------------


 

Adjustments upon Changes in Capitalization

 

If the outstanding shares of Common Stock are changed by reason of any stock
split, stock dividend, combination, subdivision or exchange of shares,
recapitalization, merger, consolidation, reorganization or other extraordinary
or unusual event, the Committee will direct that appropriate changes be made in
the maximum number or kind of securities that may be issued under the Plan and
in the terms of certain outstanding awards, including the number of shares or
securities subject to awards and the exercise price or other stock price or
share-related provisions of awards.

 

Tax Withholding

 

The Plan provides that Participants may elect to satisfy certain federal, state
and local withholding tax requirements with cash or AMP Shares. If a Participant
remits AMP Shares or instructs the Company to withhold AMP Shares, only the
number of AMP Shares sufficient to satisfy the minimum withholding tax
requirements will be withheld.

 

Assignment and Transfer

 

LTIAs may not be sold, pledged, assigned, hypothecated, transferred or disposed
of in any manner other than by will or by the laws of descent or distribution,
except as permitted by the CBC.

 

Amendment

 

Our Board of Directors may at any time suspend or discontinue the Plan or revise
or amend it in any way; however, the Board generally may not reprice, adjust or
amend the exercise price of outstanding stock options or the strike price of
outstanding stock appreciation rights, whether through amendment, cancellation
and replacement grant, or any other means, nor permit the exchange of an
outstanding option for cash or another award, unless such action is approved by
the Company’s shareholders. In addition, certain amendments to the Plan require
shareholder approval.

 

Term of the Plan

 

No grants of LTIAs may be made under the Plan after September 30, 2015.

 

22

--------------------------------------------------------------------------------

 

Appendix A

DETRIMENTAL CONDUCT PROVISIONS TO LONG-TERM INCENTIVE AWARDS

 

CONSENT TO THE APPLICATION OF FORFEITURE AND DETRIMENTAL CONDUCT PROVISIONS TO
LONG-TERM INCENTIVE AWARDS

(Revised February 2007)

 

1.     Introduction.

 

Stock Options, Restricted Stock Awards, Restricted Stock Unit Awards, other
stock-based awards, Portfolio Grants, Long Term Performance Plan awards and any
other incentive awards (the entirety of the foregoing collectively referred to
herein as “Awards”) are issued to employees pursuant to the Ameriprise Financial
2005 Incentive Compensation Plan, as amended from time to time (the “Ameriprise
2005 ICP”), at the discretion and subject to the administration of the
Compensation and Benefits Committee of the Board of Directors of Ameriprise
Financial, Inc. (the “Ameriprise CBC”). This agreement (the “Agreement”) between
Ameriprise Financial, Inc. (“Ameriprise”) and you supplements the terms of the
Ameriprise 2005 ICP, the Ameriprise Financial LTIA Guide, any Award certificates
and any other agreement for the grant of any Awards under the Ameriprise 2005
ICP, and applies to all Awards that have been issued to you under the Ameriprise
2005 ICP.

 

In consideration of the issuance of Awards to you under the Ameriprise 2005 ICP,
to the extent consistent with the terms of the Ameriprise 2005 ICP, you agree to
the incorporation of the terms of this Agreement to all Awards issued to you in
the future under the Ameriprise 2005 ICP or any successor plan(s), as well as
any Awards that may have been issued to you in the past under the Ameriprise
2005 ICP, including any awards that may have been issued to you in substitution
of Awards originally issued under the American Express Company 1998 Incentive
Compensation Plan. The terms of this Agreement shall be effective upon signing
or the issuance of awards to you under the Ameriprise 2005 ICP, whichever occurs
first. Although the Company (as defined in Paragraph 2 of the Agreement)
reserves the right to determine whether you are recommended for an Award and the
amount and type of Awards you receive, if you sign this Agreement you will be
eligible for at least one type of Award.

 

2.     Detrimental Conduct.

 

If you engage in Detrimental Conduct (as defined below), Awards previously
issued to you may be canceled, rescinded or otherwise restricted and the Company
can recover any payments you received and stock delivered to you in accordance
with the terms of Paragraph 3 of this Agreement. For purposes of this Agreement,
“Detrimental Conduct” shall mean the conduct described in Paragraphs
2(a) through 2(g) of this Agreement.

 

(a)   Noncompete.

 

For a twelve month period after your last day of active employment if you are a
Band 70 or above employee, or for a six month period after your last day of
active employment if you are a Band 50 or 60 employee, and during your
employment with Ameriprise and its subsidiaries and affiliates (collectively,
the “Company”), you shall not be employed by, provide advice to or act as a
consultant for any Competitor. The Company has defined Competitor for certain
lines of business, departments or job functions by establishing a specific
standard and/or by name as set forth in the attached Competitor List. Your
personal list of competitors will be the sum of either:

 

(i)    all competitors derived from the Standard Competitors column on the
Competitor List for the lines of business and departments (under the Line of
Business, Department or Job Function column) that you provided services to or
managed during the two-year period preceding the date your employment with the
Company terminates, or

 

(ii)   if the job function you are employed in at the time your employment with
the Company terminates is listed on the Competitor List under the Line of
Business, Department or Job Function column, the competitors under the Standard
Competitors column of the Competitor List,

 

23

--------------------------------------------------------------------------------


 

plus the Entities (as that term is defined in Paragraph 12 of this Agreement)
listed on the Competitor List under the column titled Business Unit Wide
Competitors for the business units that you provided services to or managed
during the two-year period preceding the date your employment with the Company
terminates. If any line(s) of business you provided services to or managed
during the two-year period preceding the date your employment with the Company
terminates is not listed on the Competitor List, then, with respect to such
line(s) of business, you shall not be employed by, provide advice to or act as a
consultant for (i) an Entity’s line of business that competes with those
line(s) of business and (ii) the Entities listed on the Competitor List under
the column titled Business Unit Wide Competitors for the business units you
provided services to or managed during the two-year period preceding the date
your employment with the Company terminates. Except for Business Unit Wide
Competitors, the prohibition against being employed by, providing advice to or
acting as a consultant for a Competitor is limited to the line(s) of business of
the Competitor that compete with the line(s) of business of the Company that you
provided services to or managed. With respect to Business Unit Wide Competitors,
you agree not to be employed by, provide advice to or act as a consultant for
such Entities in any line of business because these Entities compete with
several of the Company’s lines of business. The Company can revise the
Competitor List at its discretion at any time and from time to time and as
revised will become part of this Agreement. A copy of the current Competitor
List will be available through the Corporate Secretary’s Office. Notwithstanding
anything in this Agreement to the contrary, the Company shall not make any
additions to the Competitor List for a period of two years following the date of
a Change in Control (as defined in the Ameriprise 2005 ICP).

 

This subparagraph 2.a will not apply to employees who are primarily employed in
a state or other jurisdiction where such noncompete agreements are specifically
prohibited by law.

 

(b)   Nondenigration.

For a twelve month period after your last day of active employment (“the
Restricted Period”) and during your employment with the Company, you or anyone
acting at your direction will not denigrate the Company or the Company’s
employees to the media or financial analysts. You agree during the Restricted
Period not to (i) provide information considered proprietary by the Company to
the media or financial analysts or (ii) discuss the Company with the media or
financial analysts, without the explicit written permission of the Senior Vice
President—Public Affairs, Communications and Government Relations. This
Paragraph shall not be applicable to any truthful statement required to be made
by you in any legal proceeding.

 

(c)   Nonsolicitation of Employees.

During the Restricted Period, you shall not employ or solicit for employment any
employee of the Company. In addition, during the Restricted Period you shall not
advise or recommend to any other person that he or she employ or solicit for
employment, any person employed by the Company for the purpose of employing that
person at an Entity at which you are or are intending to be (i) employed, (ii) a
member of the board of directors, or (iii) providing consulting services.

 

(d)   Nonsolicitation of Customers.

During the Restricted Period you shall not directly or indirectly solicit or
enter into any arrangement with any Entity, which is, at the time of such
solicitation, a significant customer of the Company for the purpose of engaging
in any business transactions of the nature performed or contemplated by the
Company. This Paragraph shall apply only to customers whom you personally
serviced while employed by the Company or customers you acquired material
information about while employed by the Company.

 

(e)   Misconduct.

During your employment with the Company, you will not engage in any conduct that
results in termination of your employment for Misconduct. For purposes of this
Paragraph 2(e), Misconduct is (i) material violation of the Ameriprise Financial
Code of Conduct, (ii) criminal activity, (iii) gross insubordination, and
(iv) gross negligence in the performance of your duties.

 

(f)    Confidential Information.

During the Restricted Period and during your employment with the Company, you
shall not misappropriate or improperly disclose confidential information or
trade secrets of the Company and its businesses, including but not limited to
information about marketing or business plans, possible acquisitions or
divestitures, potential new products or markets and other data not available to
the public.

 

24

--------------------------------------------------------------------------------


 

(g)   Other Detrimental Conduct.

During the Restricted Period, you shall not take any actions that the Company
reasonably deems detrimental to its interests. To the extent practicable, the
Company will request you to cease and desist or rectify the conduct prior to
seeking any legal remedies under this Paragraph and will only seek legal
remedies if you do not comply with such request. This Paragraph shall not be
applied to conduct that is otherwise permitted by Paragraphs 2(a) through 2(f).
For example, if you leave the Company’s employment to work for an Entity that is
not a Competitor under Paragraph 2(a), the Company will not claim that
employment with that Entity violates Paragraph 2(g). Notwithstanding anything in
this Agreement to the contrary, this Paragraph 2(g) shall not be applicable to
you from and after your last day of active employment, if your employment
terminates for any reason (other than Misconduct, as defined in Paragraph
2(e) above) within two years following a Change in Control (as defined in the
Ameriprise 2005 ICP).

 

3.     Detrimental Conduct Remedies.

(a)   Repayment of Financial Gain.

 

(i)    Band 70 and Above. If you fail to comply with the requirements of
Paragraphs 2(a) through 2(g) and you are a Band 70 employee or above at the time
your employment with the Company terminates, the Company may cancel any
outstanding Awards and recover (i) the amount of any gain realized on stock
options and stock appreciation rights issued under the Ameriprise 2005 ICP or
issued under the American Express Company 1998 Incentive Compensation Plan or
the American Express Company 1989 Long-Term Incentive Plan (together, the “AXP
Incentive Plans”), that you have exercised, as of the date you exercised them,
(ii) any payments you received for Portfolio Grant Awards or other Awards issued
under the Ameriprise 2005 ICP or the AXP Incentive Plans and (iii) stock whose
restrictions lapsed (or the value of the stock at the time the restrictions
lapsed) pursuant to a Restricted Stock Award, Restricted Stock Unit Award or
other Award, or any other stock-based award issued under the Ameriprise 2005 ICP
or the AXP Incentive Plans, during the last two years you were employed by the
Company (including employment with American Express Company). If you fail to
comply with the requirements of Paragraphs 2(a) through 2(g), you agree to repay
the Company in accordance with the terms of this Paragraph 3(a) and the Company
shall be entitled to set-off against the amount of any such repayment obligation
any amount owed to you by the Company.

 

(ii)   Band 50 or 60. If you fail to comply with the requirements of Paragraphs
2(a) through 2(g) and you are a Band 50 or 60 employee at the time your 
employment with the Company terminates, the Company may cancel any outstanding
Awards and  recover (i) the amount of any gain realized on stock options and
stock appreciation rights issued under the Ameriprise 2005 ICP or issued under
the American Express Company 1998 Incentive Compensation Plan or the American
Express Company 1989 Long-Term Incentive Plan (together,  the “AXP Incentive
Plans”), that you have exercised, as of the date you exercised them, (ii) any
payments you received for Portfolio Grant Awards or other Awards issued under
the Ameriprise 2005 ICP or the AXP Incentive Plans and (iii) stock whose
restrictions lapsed (or the value of the stock at  the time the restrictions
lapsed) pursuant to a Restricted Stock Award, Restricted Stock Unit Award or
other Award, or any other stock-based award issued under the Ameriprise 2005 ICP
or the AXP Incentive Plans, during the last twelve months you were employed by
the Company. If you fail to comply with the requirements of Paragraphs
2(a) through 2(g), you agree to repay the Company in accordance with the terms
of this Paragraph 3(a)  and the Company shall be entitled to set-off against the
amount of any such repayment obligation any amount owed to you by the Company. 

 

(b)   Other Remedies.

The remedy provided pursuant to Paragraph 3(a) shall be without prejudice to the
Company’s right to recover any losses resulting from a violation of this
Agreement and shall be in addition to whatever other remedies the Company may
have, at law or equity, for violating the terms of this Agreement.

 

25

--------------------------------------------------------------------------------


 

4.     Approval to Exercise Options.

 

If you are a Band 50 employee or above, you may be required to obtain written
approval to exercise more than a specified percent of all your outstanding
vested stock options issued under the Ameriprise 2005 ICP in any 90-day calendar
period. The standard for determining whether to approve your request to exercise
options will be whether you are complying and will comply with the requirements
of paragraphs 2(a) through 2(g) of this Agreement. You may contact the Corporate
Secretary’s Office for additional information on any applicable policies.

 

5.     Compensation Band Changes.

 

If the Company changes its current system of classifying employees in
compensation bands and management tiers, the references to Bands 50, 60, 70, and
Executive Officers in this Agreement will be construed to mean the compensation
level(s) and management tiers in the new or revised system that, in the
Company’s discretion, most closely approximates these bands and management tiers
under the current system.

 

6.     Involuntary Terminations.

 

This Agreement will not apply to employees of the Company who enter into a
severance agreement with the Company or other involuntary terminations as
determined by the Company (excluding terminations covered by Paragraph
2(e) hereof). In the event of a spin-off or sale of a business, the terms of
Paragraphs 2(b), 2(c) and 2(f) of this Agreement shall continue to apply during
the Restricted Period but the other terms of Paragraph 2 will not continue to
apply.

 

7.     Choice of Law.

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York without reference to principles of
conflicts of laws.

 

8.     Choice of Forum.

 

Any arbitration, litigation or other proceeding commenced by you or the Company
for the purpose, in whole or in part, of enforcing the Agreement or the
respective rights or obligations of you or the Company hereunder shall be
commenced in accordance with the applicable arbitration policy, in the Federal
or State courts of New York or in such other jurisdiction as the Company may
reasonably select.

 

9.     Electing Not to Sign.

 

If you elect not to sign this Agreement, you will not be issued any new Awards
under the Ameriprise 2005 ICP or any successor plan(s). In addition, if you
elect not to sign this Agreement, awards issued to you under the Ameriprise 2005
ICP continue to be subject to any prior Agreements you may have signed. Nothing
in this Agreement should be construed as a limitation on the Company’s right to
change, at its discretion, the terms and conditions it deems appropriate with
respect to Awards issued to you in the future.

 

10.  Employment.

 

This Agreement does not confer upon you any right of continued employment for
any period of time and is not an employment contract.

 

11.  Modification.

 

You agree that if any provision in this Agreement is determined by a court or
arbitrator of competent jurisdiction not to be enforceable in the manner set
forth in this Agreement, such provision shall be enforceable to the maximum
extent permissible under applicable law and such court or arbitrator shall
reform such provision to make it enforceable.

 

12.  Definition of Entity.

 

As used in this Agreement, the word Entity or Entities shall mean any
corporation, partnership, association, joint venture, trust, government,
governmental agency or authority, person or other organization or entity.

 

13.  Waivers.

 

The failure of the Company to enforce at any time any provision of this
Agreement shall not be construed to be a waiver of such provision or of any
other provision. Any waiver or modification of the terms of this Agreement will
only be effective if reduced to writing and signed by both you and the President
or Chief Executive Officer of Ameriprise.

 

14.  Entire Agreement.

 

This Agreement constitutes the entire understanding between you and the Company
with respect to the subject matter of this Agreement and, unless otherwise
specified in this Agreement, supersedes all prior agreements, understandings and
arrangements, oral or written, between you and the Company with respect to the
subject matter of this Agreement.

 

26

--------------------------------------------------------------------------------


 

Resources

 

Availability of Certain Information and Incorporation of Documents by Reference

 

Pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), the Company will provide, without charge, upon the written or oral
request of any person to whom this Guide is delivered by the Company or one of
its affiliated entities to the Corporate Secretary’s Office, Ameriprise
Financial, Inc., 55 Ameriprise Financial Center, Minneapolis, MN 55474,
612.671.3131, a copy of any of the following documents, all of which are
incorporated by reference in this Guide:

 

(a)   The Company’s Registration Statement on Form 10, as amended, as filed with
the Securities and Exchange Commission (the “Commission”) August 19, 2005 (the
“Form 10 Registration Statement”);

 

(b)   All other reports filed by the Company pursuant to Section 13(a) or
15(d) of the Exchange Act since the end of the fiscal year covered by the
Form 10 Registration Statement; and

 

(c)   The description of the Company’s Common Stock contained in the Company’s
Form 10 Registration Statement, including any amendment or report filed for the
purpose of updating such description.

 

All documents filed by the Company with the Commission pursuant to Sections
13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date of the
Registration Statement on Form S-8 to which this Guide relates and prior to the
filing of a post-effective amendment that indicates that all securities offered
hereby have been sold or that deregisters all securities then remaining unsold,
will be deemed to be incorporated by reference in, and to be a part of, this
Guide from the date of filing of such documents. Any statement contained herein
or in a document incorporated or deemed to be incorporated by reference herein
will be deemed to be modified or superseded for purposes of this Guide to the
extent that a statement contained in any subsequently filed document which also
is or is deemed to be incorporated by reference herein modifies or supersedes
such statement. Any such statement so modified or superseded will not be deemed,
except as so modified or superseded, to constitute a part of this Guide.

 

Nothing in this Guide will be deemed to incorporate information furnished but
not filed with the Commission pursuant to Item 2.02 or Item 7.01 of Form 8-K.

 

In addition, the Company will provide, without charge, upon the written or oral
request of any person to whom this Guide is delivered by the Company or one of
its affiliated entities to the Corporate Secretary’s Office (contact information
noted above), copies of all reports, proxy statements and other communications
distributed by the Company to the holders of AMP Shares.

 

27

--------------------------------------------------------------------------------


 

Contact Information

 

Type of Question or
 Information Needed

 

All stock option exercises (cashless, swap or personal check)

 

 

 

Notice of Exercise of Employee Stock

 

Option and Attestation Form

 

 

 

 

 

 

 

 

 

Ameriprise Brokerage Account (to

 

access brokerage account information)

 

 

 

RSA and NQSO grant information

 

(grants, vesting detail, tax information,

 

brokerage account number on file with Stock Administration)

 

 

 

 

 

Detrimental Conduct Provisions

 

for Bands 50 and above

 

 

 

 

 

Other information requests (e.g., LTIA

 

policy questions for HR, general

 

LTIA questions)

 

 

 

Senior Management Stock

 

Ownership Program (Bands 70 and

 

above)

 

 

 

Pre-clearance, Ameriprise Securities

 

Trading Policy including information

 

about Blackout Periods

 

 

 

Stock Transfer Agent:

 

· Shareholder inquiries

 

· Address changes

 

· Dividend check replacement

 

 

 

American Express LTIA

 

information

 

 

28

--------------------------------------------------------------------------------
